UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 209 Tenth Avenue South, Suite 332 Nashville, Tennessee 37203 (Address of principal executive offices) (Zip code) The Corporation trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS66224 Registrant's telephone number, including area code:888.263.5593 Date of fiscal year end:08/31/2011 Date of reporting period: 05/31/2011 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) PAR VALUE U.S. GOVERNMENT AND AGENCY OBLIGATIONS (b) - 29.78% FAIR VALUE U.S. Treasury Notes - 13.80% $ 2.625%, due 08/15/2020 $ 3.625%, due 08/15/2019 3.625%, due 02/15/2020 3.75%, due 11/15/2018 Federal Farm Credit Bank - 3.61% 4.875%, due 12/16/2015 5.375%, due 07/18/2011 Federal Home Loan Bank - 5.33% 5.05%, due 01/03/2018 5.125%, due 08/14/2013 5.25%, due 06/18/2014 5.75%, due 05/15/2012 Federal Home Loan Mortgage Corporation - 2.61% 3.75%, due 03/27/2019 Federal National Mortgage Association - 4.43% 5.00%, due 03/02/2015 5.00%, due 08/02/2012 5.00%, due 08/02/2012 Total U.S. Government and Agency Obligations (Cost $8,606,841) PAR VALUE CORPORATE BONDS - 48.61% FAIR VALUE Aerospace & Defense - 3.97% $ General Dynamics Corp., 5.25%, due 02/01/2014 $ United Technologies Corp., 5.375%, due 12/15/2017 Banks - 12.71% Bank of America Corp., 4.875%, due 01/15/2013 Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 2.05%, due 01/24/2014 JPMorgan Chase & Co., 6.00%, due 01/15/2018 Morgan Stanley, 3.45%, due 11/02/2015 Morgan Stanley, 6.60%, due 04/01/2012 PNC Funding Corp., 4.375%, 08/11/2020 State Street Corp., 4.30%, due 05/30/2014 (b) Wells Fargo & Co., 5.25%, due 10/23/2012 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) PAR VALUE CORPORATE BONDS - 48.61% (continued) FAIR VALUE Beverages - 1.72% $ Bottling Group, LLC, 4.625%, due 11/15/2012 $ Biotechnology - 1.77% Amgen, Inc., 4.50%, due 03/15/2020 Amgen, Inc., 4.85%, due 11/18/2014 Chemicals - 0.86% Sherwin-Williams, Co., 3.125%, due 12/15/2014 Computers - 1.28% Hewlett-Packard Co., 6.125%, due 03/01/2014 Diversified Financial Services - 3.51% CME Group, Inc., 5.75%, due 02/15/2014 Toyota Motor Credit Corp., 3.20%, due 06/17/2015 Electric - 3.46% Florida Power Corp., 4.55%, due 04/01/2020 (b) Georgia Power Co., 4.25%, due 12/01/2019 Electrical Components - 0.93% Emerson Electric Co., 5.125%, due 12/01/2016 (b) Food - 1.43% McCormick & Co., Inc., 5.25%, due 09/01/2013 (b) Healthcare - Products - 2.24% Johnson & Johnson, 5.15%, due 07/15/2018 Healthcare - Services - 0.05% UnitedHealth Group, Inc., 5.00%, due 08/15/2014 Household Products - 0.89% Kimberly-Clark Corp., 5.00%, due 08/15/2013 Miscellaneous Manufacturing - 1.83% General Electric Co., 5.25%, due 12/06/2017 Office & Business Equipment - 0.91% Pitney Bowes, Inc., 5.75%, due 09/15/2017 Oil & Gas - 3.38% BP Capital Markets, PLC, 4.75%, due 03/10/2019 ConocoPhillips Australia Funding Co., 5.50%, due 04/15/2013 Shell International Finance BV, 5.625%, due 06/27/2011 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) PAR VALUE CORPORATE BONDS - 48.61% (continued) FAIR VALUE Pharmaceuticals - 2.74% $ Abbott Laboratories, 5.15%, due 11/30/2012 $ GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 Retail - 0.87% Lowe's Cos., Inc., 5.60%, due 09/15/2012 Telecommunications - 4.06% AT&T, Inc., 2.95%, due 05/15/2016 AT&T, Inc., SBC Comm, 5.625%, due 06/15/2016 (b) Verizon Communications, Inc 3.00%, due 04/01/2016 Total Corporate Bonds (Cost $13,918,563) PAR VALUE MORTGAGE-BACKED SECURITIES (b) - 16.89% FAIR VALUE Federal Home Loan Mortgage Corporation - 6.29% $ Series 15L, 7.00%, due 07/25/2023 $ Series 2840 VC, 5.00%, due 08/15/2015 Series 2841 BY, 5.00%, due 08/15/2019 Series 3058 WV, 5.50%, due 10/15/2035 Series 3290 PD, 5.50%, due 3/15/2035 Federal National Mortgage Association - 8.74% Pool 386008, 4.52%, due 04/01/2013 Pool 545759, 6.50%, due 07/01/2032 Pool 725421, 7.00%, due 09/01/2017 Pool 754289, 6.00%, due 11/01/2033 Pool 882684, 6.00%, due 06/01/2036 Series 2003-54-PG, 5.50%, due 09/25/2032 Series 2007-40-PT, 5.50%, due 05/25/2037 Government National Mortgage Association - 1.86% Pool 476998, 6.50%, due 07/15/2029 Pool 648337, 5.00%, due 10/15/2020 Pool 676516, 6.00%, due 02/15/2038 Total Mortgage-Backed Securities (Cost $4,834,257) SHARES MONEY MARKET FUNDS - 3.81% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.20% (a)(Cost $1,169,886) $ MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) FAIR VALUE Total Investments at Fair Value - 99.09% (Cost $28,529,547) $ Other Assets in Excess of Liabilities, Net - 0.91% Net Assets - 100.00% $ (a) Rate shown represents the yield at May 31, 2011, is subject to change and resets daily. (b) Categorized in level 2 of the fair value hierarchy; for additional information and description of the levels, refer to the table included in Note 2 of the accompanying notes to the financial statements. The accompanying notes are an integral part of the financial statements. MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCKS - 77.85% FAIR VALUE Beverages - 4.22% Green Mountain Coffee Roasters, Inc. (a) $ Biotechnology - 3.81% Illumina, Inc. (a) Chemicals - 2.96% Albemarle Corp. Distribution & Wholesale - 1.96% Fossil, Inc. (a) Electronics - 2.86% Waters Corp. (a) Internet - 10.89% Baidu, Inc. - ADR (a) NetFlix, Inc. (a) Priceline.com, Inc. (a) Machinery - Construction & Mining - 2.07% Caterpillar, Inc. Miscellaneous Manufacturing - 6.77% Pall Corp. Polypore International, Inc. (a) Oil & Gas Services - 3.26% Halliburton Co. Pharmaceuticals - 14.01% Endo Pharmaceuticals Holdings, Inc. (a) Herbalife Ltd. Perrigo Co. Questcor Pharmaceuticals, Inc. (a) Retail - 10.29% Bed Bath & Beyond, Inc. (a) Lululemon Athletica, Inc. (a) Ulta Salon Cosmetics & Fragrance, Inc. (a) Software - 8.74% Informatica Corp. (a) Oracle Corp. Telecommunications - 3.04% Acme Packet, Inc. (a) Transportation - 2.97% CSX Corp. Total Common Stocks (Cost $14,211,664) MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES EXCHANGE-TRADED FUNDS - 12.89% FAIR VALUE ProShares Ultra QQQ $ ProShares Ultra Russell 2000 Total Exchange-Traded Funds (Cost $2,343,672) SHARES MONEY MARKET FUND - 9.61% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.20% (b)(Cost $1,819,221) $ Total Investments at Fair Value - 100.35% (Cost $18,374,557) $ Liabilities in Excess of Other Assets, Net - (0.35)% ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the yield at May 31, 2011, is subject to change and resets daily. ADR - American Depositary Receipt The accompanying notes are an integral part of the financial statements. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCKS - 98.95% FAIR VALUE Advertising - 1.48% Omnicom Group, Inc. $ Aerospace & Defense - 1.66% United Technologies Corp. Apparel - 1.68% NIKE, Inc. - Class B Auto Parts & Equipment - 0.99% Johnson Controls, Inc. Beverages - 2.96% Coca-Cola Co. Chemicals - 3.36% Air Products & Chemicals, Inc. CF Industries Holdings, Inc. Coal - 2.51% Peabody Energy Corp. Computers - 11.52% Apple, Inc. (a) Cognizant Technology Solutions Corp. - Class A (a) International Business Machines Corp. Cosmetics & Personal Care - 0.76% Estee Lauder Cos., Inc. Distribution &Wholesale - 2.53% W.W. Grainger, Inc. Diversified Financial Services - 3.33% American Express Co. BlackRock, Inc. Discover Financial Services Electrical Components & Equipment - 0.93% Emerson Electric Co. Electronics - 2.33% Amphenol Corp. - Class A MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCKS - 98.95% (continued) FAIR VALUE Food - 1.07% Whole Foods Market, Inc. $ Gas - 1.29% National Fuel Gas Co. Healthcare - Products - 3.31% Baxter International, Inc. CR Bard, Inc. Internet - 4.45% Amazon.com, Inc. (a) eBay, Inc. (a) Google, Inc. - Class A (a) Leisure Time - 1.04% Polaris Industries, Inc. Machinery - Construction & Mining - 0.95% Caterpillar, Inc. Machinery - Diversified - 4.52% Cummins, Inc. Deere & Co. Roper Industries, Inc. Media - 2.20% Walt Disney Co. Metal Fabricate & Hardware - 1.71% Precision Castparts Corp. Mining - 2.01% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 2.85% Danaher Corp. Oil & Gas - 7.60% Apache Corp. Exxon Mobil Corp. Oil & Gas Services - 2.56% Schlumberger Ltd. Packaging & Containers - 1.64% Ball Corp. Pharmaceuticals - 2.23% Express Scripts, Inc. (a) MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCKS - 98.95% (continued) FAIR VALUE Retail - 6.33% McDonald's Corp. $ Nordstrom, Inc. Wal-Mart Stores, Inc. World Fuel Services Corp. Semiconductors - 4.48% Intel Corp. (a) Microchip Technology, Inc. Rovi Corp. (a) Software - 3.81% Microsoft Corp. Oracle Corp. Telecommunications - 7.86% American Tower Corp. - Class A (a) CenturyLink, Inc. Cisco Systems, Inc. QUALCOMM, Inc. Transportation - 1.00% FedEx Corp. Total Common Stocks (Cost $19,898,995) SHARES MONEY MARKET FUND - 1.27% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.20%(b)(Cost $323,139) $ Total Investments at Fair Value - 100.22% (Cost $20,222,134) $ Liabilities in Excess of Other Assets, Net - (0.22%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the yield at May 31, 2011, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCKS - 88.87% FAIR VALUE Aerospace & Defense - 4.62% L-3 Communications Holdings, Inc. $ Lockheed Martin Corp. Raytheon Co. Banks - 4.95% Bank of America Corp. Goldman Sachs Group, Inc. Morgan Stanley Wells Fargo & Co. Biotechnology - 1.84% Gilead Sciences, Inc. (a) Chemicals - 1.98% Dow Chemical Co. Commercial Services - 3.86% H&R Block, Inc. RR Donnelley & Sons Co. Computers - 5.01% Computer Sciences Corp. Hewlett-Packard Co. Western Digital Corp. (a) Diversified Financial Services - 1.16% CME Group, Inc. Electric - 3.15% Constellation Energy Group, Inc. FirstEnergy Corp. Food - 2.76% Dean Foods Co. (a) Hand & Machine Tools - 1.45% Snap-On, Inc. Healthcare - Products - 1.04% Stryker Corp. Healthcare - Services - 7.34% UnitedHealth Group, Inc. WellPoint, Inc. Home Furnishings - 1.92% Whirlpool Corp. MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCKS - 88.87% (continued) FAIR VALUE Housewares - 1.44% Newell Rubbermaid, Inc. $ Insurance - 5.42% Allstate Corp. Genworth Financial, Inc. (a) Prudential Financial, Inc. Iron & Steel - 2.93% Nucor Corp. United States Steel Corp. Media - 3.39% Gannett Co., Inc. Washington Post Co. Mining - 2.08% Titanium Metals Corp. Miscellaneous Manufacturing - 1.33% General Electric Co. Office & Business Equipment - 1.39% Xerox Corp. Oil & Gas - 6.71% ConocoPhillips Diamond Offshore Drilling, Inc. Rowan Cos., Inc. (a) Tesoro Corp. (a) Pharmaceuticals - 2.69% Pfizer, Inc. Retail - 10.24% Best Buy Co., Inc. CVS Caremark Corp. GameStop Corp. - Class A (a) Kohl's Corp. RadioShack Corp. Wal-Mart Stores, Inc. Savings & Loans - 1.62% Hudson City Bancorp, Inc. Semiconductors - 4.37% Applied Materials, Inc. Intel Corp. (a) MEMC Electronic Materials, Inc. (a) MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCK - 88.87% (continued) FAIR VALUE Software - 1.58% Microsoft Corp. $ Telecommunications - 1.17% AT&T, Inc. Transportation - 1.43% Norfolk Southern Corp. Total Common Stocks (Cost $8,517,531) SHARES MONEY MARKET FUND - 10.97% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.20% (b)(Cost $1,183,133) $ Total Investments at Fair Value - 99.84% (Cost $9,700,664) $ Other Assets in Excess of Liabilities, Net - 0.16% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the yield at May 31, 2011, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCKS - 96.75% FAIR VALUE Advertising - 2.02% Interpublic Group of Cos., Inc. $ Aerospace & Defene - 1.99% Raytheon Co. Biotechnology - 2.66% Cubist Pharmaceuticals, Inc. (a) Chemicals - 4.93% E.I. du Pont de Nemours & Co. Commercial Services - 1.76% SAIC, Inc. (a) Computers - 1.82% Dell, Inc. (a) Electric - 4.72% Duke Energy Corp. NRG Energy, Inc. (a) Engineering & Construction - 1.83% Shaw Group, Inc. (a) Environmental Control - 1.84% Calgon Carbon Corp. (a) Food - 1.87% Cal-Maine Foods, Inc. Healthcare-Products - 3.18% Boston Scientific Corp. (a) Medtronic, Inc. Insurance - 1.77% Montpelier Re Holdings Ltd. Internet - 1.42% AOL, Inc. (a) Iron & Steel - 1.99% Nucor Corp. Mining - 11.34% Alcoa, Inc. Barrick Gold Corp. Newmont Mining Corp. Vulcan Materials Co. Miscellaneous Manufacturing - 1.20% Eastman Kodak Co. (a) MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2011 (Unaudited) SHARES COMMON STOCKS - 96.75% (continued) FAIR VALUE Oil & Gas - 7.34% Marathon Oil Corp. $ Transocean Ltd. Oil & Gas Services - 3.15% Halliburton Co. Packaging & Containers - 2.09% Sonoco Products Co. Pharmaceuticals - 9.57% Bristol-Myers Squibb Co. Merck & Co., Inc. Pfizer, Inc. Retail - 8.26% Gap, Inc. Sears Holdings Corp. (a) Wendy's/Arby's Group, Inc. - Class A Semiconductors - 5.68% Amkor Technology, Inc. (a) Applied Materials, Inc. Intel Corp. Telecommunications - 10.89% ADPT Corp. (a) AT&T, Inc. Frontier Communications Corp. Rogers Communications, Inc. - Class B Verizon Communications, Inc. Transportation - 3.43% Tidewater, Inc. Total Common Stocks (Cost $12,639,021) SHARES MONEY MARKET FUND - 3.07% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.20% (b)(Cost $489,684) $ Total Investments at Fair Value - 99.82% (Cost $13,128,705) $ Other Assets in Excess of Liabilities, Net - 0.18% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the yield at May 31, 2011, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — May 31, 2011 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Funds’ significant accounting policies.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Equity securities, including common stocks and exchange-traded funds, held by the Funds for which market quotations are readily available are valued using the last reported sales price or the official closing price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each Fund’s business day.If no sales are reported, the average of the last bid and ask price is used.If no average price is available, the last bid price is used.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below.When an equity security is valued by the independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2. Fixed income securities such as corporate bonds, municipal bonds, and U.S. government and agency obligations, when valued using market quotations in an active market, are categorized as level 1 securities.However, fair value may be determined using an independent pricing service that considers market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and other reference data. These securities would be categorized as level 2 securities. The fair value of mortgage-backed securities is estimated by an independent pricing service which uses models that considerinterest rate movements, new issue information and other security pertinent data. Evaluations of tranches (non-volatile, volatile, or credit sensitive) are based on interpretations of accepted Wall Street modeling and pricing conventions. Mortgage-backed securities are categorized in level 2 of the fair value hierarchy described below to the extent the inputs are observable and timely. In the absence of readily available market quotations, or other observable inputs, securities are valued at fair value pursuant to procedures adopted by the Board of Trustees and would be categorized as level 3. Money market funds are valued at their net asset value of $1.00 per share and are categorized as level 1.Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, ASC 820 (formerly FASB Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — May 31, 2011 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used to value the Funds’ investments at fair value as of May 31, 2011: Fixed Income Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals U.S. Government and Agency Obligations $ — $ $ Corporate Bonds Mortgage-Backed Securities — Money Market Funds — Totals $ $ $ Informed Investor Growth Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $ — $ Exchange-Traded Funds — Money Market Funds — Totals $ $ — $ Quality Growth Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $ — $ Money Market Funds 323,139 — 323,139 Totals $ $ — $ MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — May 31, 2011 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) Select Value Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $ — $ Money Market Funds — Totals $ $ — $ Value Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $ — $ Money Market Funds — Totals $ $ — $ (a) As of and during the period ended May 31, 2011, the Funds held no securities that were considered to be “Level 3” securities (those valued using significant unobservable inputs). Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. (b) All common stocks held in the Funds are Level 1 securities. For a detailed break-out of common stocks by major industry classification, please refer to the Schedules of Investments. It is the Funds’ policy to recognize transfers into and out of Level 1 and Level 2 at the end of the reporting period.During the nine month period ended May 31, 2011, there were no transfers between level 1 and level 2 investments.During the nine month period ended May 31, 2011, no securities were fair valued. 2. TAX MATTERS The following information is based upon the federal income tax cost of the investment securities as of May 31, 2011: Gross Gross Net Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Fixed Income Fund $ $ $ ) $ Informed Investor Growth Fund ) Quality Growth Fund ) Select Value Fund ) Value Fund ) MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — May 31, 2011 (Unaudited) 2. TAX MATTERS (continued) The difference between the federal income tax cost of portfolio investments and the financial statement cost for Informed Investor Growth Fund, Quality Growth Fund and Select Value Fund is due to certain timing differences in the recognition of capital losses under income tax regulations and accounting principles generally accepted in the United States of America. These “book/tax” differences are temporary in nature and are due to the tax deferral of losses on wash sales. 3. SECTOR RISK When the Funds emphasize one or more economic sectors, it may be more susceptible to the financial, market, or economic events affecting the particular issuers and industries in which they invest than funds that do not emphasize particular sectors. The more a fund diversifies, the more it spreads risk and potentially reduces the risks of loss and volatility. Item 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) were effective, as of a date within 90 days of the filing date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes to the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) A certification for the Principal Executive Officer of the registrant is attached hereto as part of EX-99.cert. (b) A certification for the Principal Financial Officer of the registrant is attached hereto as part of EX-99.cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Monteagle Funds By: /s/ Paul B. Ordonio Name: Paul B. Ordonio Title: President Date: July 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Paul B. Ordonio Name: Paul B. Ordonio Title: President Date: July 26, 2011 By: /s/ Larry E. Beaver, Jr. Name: Larry E. Beaver, Jr. Title: Treasurer Date: July 26, 2011
